Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1, 3-7, 9-11, 13-17, 19-21, and 23-26 are presented for the examination. Claims 2, 8, 12, 18, 21-22 are canceled.                                                                               

                           Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3. Claims 1, 11, 20, 23, 24, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable  VAN ROTTERDAM (US 20200250255 A1) in view of Chugh (US 20160162450 A1).



As to claim 1, VAN ROTTERDAM teaches receiving, by a content augmentation module within a browser at a client, an instruction to augment a web page requested by the browser; responsive to receiving the instruction, the content augmentation module searching the web page for trigger strings that match trigger conditions specified by content augmentation rules (The processor analyzes a document object model (DOM) tree of the rendered web page to identify the existing form components. The existing form components and the custom form components each have an address in the DOM tree. A match between an selecting, by the content augmentation module, a particular trigger string that matches a particular trigger condition specified by a particular content augmentation rule of the content augmentation rules( The library of custom form components may include at least two custom form components matching the same existing form component, with one of the at least two custom form components being selected as a match based on a context or environmental parameters of the user operating the client computing device, para[0008], n 1-7/ Typically, web applications 42 have forms with validation rules, for example, but they lack enterprise specific validation rules …. The custom form components 56 are able to provide these customizable features to existing web applications 42,[0060], ln 1-6),  the particular trigger string being a reference to a  block of code  in the web page (  a match is based on existing form component 46(7) having the same injection point as custom form components 56(1). Injection points correspond to addresses in the DOM tree of the rendered web page 44, para[0057], ln 10-20), modifying, by the content augmentation module, the web page to embed the particular trigger string configured to launch a user interface for a  For each match, the processor 26 replaces the existing form component 46 in the rendered web page 44 with the matched custom form component 56 from the library of custom form components 56. The processor 26 then re-renders the web page 44 with the custom form components 56 on the display 30. The custom form components allow enterprise specific support 
 VAN ROTTERDAM  does not teach receiving, by a content augmentation module within a browser at a client, an instruction to augment a web page requested by the browser, the link further specifying a particular item that includes or is associated with the block of code, block of code that appears within a stack trace or error message; responsive to user input to the browser that selects the link from the modified web page, opening the 80011-0048Page 2 of 15Reply to Office Action Application No. 16/393,670 block of code in the user interface of the development tool based upon the particular item specified by the link. However, Chugh teaches receiving, by a content augmentation module within a browser at a client, an instruction to augment a web page requested by the browser, the link further specifying a particular item that includes or is associated with the block of code, block of code that appears within a stack trace or error message; responsive to user input to the browser that selects the link from the modified web page, opening the 80011-0048Page 2 of 15Reply to Office Action Application No. 16/393,670 block of code in the user interface of the development tool based upon the particular item specified by the link( Status code 118a is a status code capable of disabling[instruction] a broken and/or expired hyperlink of hyperlinks 164 on web browser 159 of client device 150. Status code 118a may be an HTTP status code to be included in the 4XX client error category of HTTP status codes, para[0015], ln 2-10/ web browser 159 can be programmed to ask the user, in response to receiving status code 118a[instruction], if the user would like to disable the one of hyperlinks 164 on web page 162, add the one of hyperlinks 164 to disabled hyperlinks 169 in disabled hyperlink database 168, para[0021]/ web browser 159 updates disabled hyperlink database 168 with the one of hyperlinks 164 that generated the error code. For example, web browser 159 of client device 150 may update disabled hyperlink database 168 with the one of hyperlinks 164 in response to receiving 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of VAN ROTTERDAM  with Chugh to incorporate the feature of receiving, by a content augmentation module within a browser at a client, an instruction to augment a web page requested by the browser, the link further specifying a particular item that includes or is associated with the block of code, block of code that appears within a stack trace or error message; responsive to user input to the browser that selects the link from the modified web page, opening the 80011-0048Page 2 of 15Reply to Office Action Application No. 16/393,670 block of code in the user interface of the development tool based upon the particular item specified by the link because this replaces or repairs an expired hyperlink, the web page creator needs to manually disable or remove the hyperlink. 
As to claims 11, 20, they are rejected for the same reason as to claim 1 above.
As to claim 23, Chugh teaches   the content augmentation module determining that the web page was received from a specific source; the content augmentation module generating the instruction to augment the web page responsive to the determining( para[0015], ln 1-15/ para[0021], ln 1-10/para[0072]) .
As to claim 24, Chugh teaches  wherein the web page was generated by a web application, wherein the stack trace or error message indicates an error that occurred when the web application generated the web page, wherein the block of code is part of a function, class, object, or structure that was being implemented when the error occurred, wherein opening the block of code comprises the browser requesting a new web page comprising the user interface, in which the block of code is editable( para[0030], ln 1-25).
As to claims 25-26, they are rejected for the same reasons as to claims 23-24 above. 
 
 4. Claims 4, 5, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over VAN ROTTERDAM (US 20200250255 A1) in view of Chugh (US 20160162450 A1) and further in view of Lopez (US 20110178973).
 
As to claim 4, Lopez reaches the textual content includes a stack trace; wherein the particular trigger string includes a file name and a line number in the stack trace; wherein the particular item is a file having the file name; wherein launching the particular development tool based upon the particular item comprises opening the file in a code editor to the line number(  Existing URL rewriting components of web servers allow a server administrator to specify rules for mapping incoming URLs provided by clients accessing a website to internal URLs that the web server recognizes. For example, a URL rewriting rule may allow users to specify a path "www.website.com/games" to access game-related content, rather than a less user friendly URL where the server provides the content like www.website.come/?contexy _id+1234&layout=column, para[0002], ln 8-20). 

As to claim 5, Lopez teaches the particular content augmentation rale Includes: a pattern that the particular trigger string matches; an insertion or substitution rule by which the particular Item is determinable from the particular trigger string; and a Uniform Resource Locator for the particular development tool( para[0002], ln 7-19). 
As to claims 14, 15, they are rejected for the same reason as to claims 4, 5 above.

4. Claims 6, 7, 10, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over VAN ROTTERDAM (US 20200250255 A1) in view of Chugh (US 20160162450 A1) and further in view of Teplitsky (US 20050138004 Al).

As to claim 6, Teplitsky teaches  the link is linked to a menu activated by selection of the particular trigger string, wherein the menu includes two or more  menu items that link the particular trigger string to different development tools( para[([0029] , ln 1-30).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of VAN ROTTERDAM   
As to claim 7, Tepliidky teaches  the content augmentation module instructing the development tool to search for references to the particular item, the opening of the block of code based upon a result of the searching(para[0048], ln 1-24 ) for the same reason as claim 2 above. 
As to claim 10, Teplitdky teaches the particular development tool is one of: a bug database, a testing framework, a versioning control system, or debugger (claim 32) for the same reason as claim 2 above. 
As to claims 16, 17, they are rejected for the same reasons as claims 6-7 above.

5. Claims 3, 9, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over  are rejected under 35 U.S.C. 103 as being unpatentable over  VAN ROTTERDAM(US 20200250255 A1) in view of Chugh(US 20160162450 A1) and further in view of Charytoniuk(US 9098174 Bl). 

As to claim 3,  VAN ROTTERDAM   and  Chugh do not teach wherein  content augmentation module  at least partially in a bookmarked, extension, or plug-in installed to the web browser; wherein at least the modifying is responsive to user input activating the bookmarked, extension, or plugin. However, Charytoniuk teaches content augmentation module  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of  VAN ROTTERDAM   and  Chugh with Charytoniuk to incorporate the feature of  content augmentation module  at least partially in a bookmarked, extension, or plug-in installed to the web browser; wherein at least the modifying is responsive to user input activating the bookmarked, extension, or plugin because this allows a user to have the ability to interact with websites without navigating to the website. 
As to claim 9, Charytoniuk teaches  wherein the development tool is, or is a component of, a client-side Integrated Development Environment; wherein launching opening the block of code in the user interface the development tool comprises sending one or more instructions to a plug-in installed to the Integrated Development Environment, the plug-in configured to cause the Integrated Development Environment to perform a particular action indicated by the particular content augmentation rule with respect to the particular item once the particular item is opened in the Integrated Development Environment(col 3, In 45-65). 
As to claims 13, 19, they are rejected for the same reasons as claims 3, 9 above. 

                                 Response to the argument: 
6. Applicant amendment filed on 08/12/2021 has been considered but they are not persuasive:
 Applicant argued in substance that: 
(1) “Certainly, there is nothing in the references that would suggest to the skilled person to modify a web page requested by a browser such that trigger strings that refer to blocks of code can launch the user interface of a development tool.”

7. Examiner respectfully disagreed with Applicant's remarks: 
As to the point (1), VAN ROTTERDAM teaches a match is based on existing form component 46(7) having the same injection point as custom form components 56(1). Injection points correspond to addresses in the DOM tree of the rendered web page 44, para [0057], ln 10-20) /For each match, the processor 26 replaces the existing form component 46 in the rendered web page 44 with the matched custom form component 56 from the library of custom form components 56. The processor 26 then re-renders the web page 44 with the custom form components 56 on the display 30. The custom form components allow enterprise specific support capabilities to be provided, such as custom helper functions, reduced drop down options, custom lookup capabilities and voice input support, for example, para [0049]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 


                                            Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LeChi Truong whose telephone number is ( 571) 272-3767. The examiner can normally be reached on 10-8PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chow, Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://palr-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at866-217-9197(toll-free).                                         /LECHI TRUONG/Primary Examiner, Art Unit 2194